Citation Nr: 1428540	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-12 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating greater than 10 percent for residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran has verified active duty service from June 1988 to November 1999 reflected on his DD-214 along with an additional one year, nine months, and 21 days of prior active service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


REMAND

The Board previously remanded this claim in May 2012 for the RO consider whether referral is warranted for consideration of an extraschedular rating for this disability, as this had been raised by the Veteran.  38 C.F.R. § 3.321(b) (2013).  The Veteran has submitted several documents from his employer indicating being placed on light duty due to his left knee disability.  After the Board remanded the claim in May 2012, the Veteran submitted additional documentation from his employer indicating light duty through 2013.  Despite these documents, the Veteran's contentions, and the Board's remand directive, the RO did not address the applicability of an extraschedular rating for this disability.  Corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition, a VA outpatient treatment records in January 2011 indicate physical therapy was ordered for the Veteran; however, there are no physical therapy records in the evidence of record subsequent to this order.  The RO must take this opportunity to ensure all VA outpatient treatment records, physical therapy records, and/or private treatment records are obtained to the extent they exist.

The Veteran was last afforded a VA examination for his left knee in July 2012.  Since that time, the Veteran contends that manifestations of his service-connected left knee disorder have increased in severity.  VA outpatient treatment records indicate constant use of a knee brace and cane for ambulation.  In light of the development required here and the lapse in time, a new VA examination is warranted.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any VA or non-VA facilities at which he received treatment and/ for the disorder at issue.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  Regardless of his response, the RO must obtain VA outpatient treatment records from July 2012 to the present.  Any VA facility must provide a negative response if records are unavailable.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination to determine the current severity of his service-connected left knee disorder.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary and appropriate tests of the left knee must be performed and their results documented.  The examiner must fully describe all manifestations of the Veteran's service-connected left knee disorder, to include range of motion findings, instability, subluxation, locking, joint effusion, genu recurvatum, and/or ankylosis.  If instability exists, the examiner must state to what degree.  With regard to range of motion findings, findings must be expressed in degrees using a goniometer.  If painful motion is observed, the examiner must state the point in degrees at which motion is limited by pain.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  The examiner must also discuss whether there are additional limits on functional ability on repeated use or during flare-ups, and provide an assessment of any functional impairment on repeated use or during flare-ups in terms of degree of additional range of motion loss.  The examiner must state whether there is any functional loss due to pain, weakened movement, excess fatigability, or incoordination causing additional disability beyond that reflected on range of motion measurements, and if so, the additional degree of impairment.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, to include consideration of 38 C.F.R. § 3.321(b).  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

